Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 1 of 60




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Case No.: 1:16-cv-02351-RBJ
  (consolidated)

   GREGORY BELL;
   JOSE ACEVEDO; and
   DENISE DURBIN, individually and as parent
   and next friend of K.D. AND B.D.; for
   themselves and on behalf of all others similarly
   situated,

   Plaintiffs,

   v.

   THE 3M COMPANY (f/k/a Minnesota Mining
   and Manufacturing Co.); and TYCO FIRE
   PRODUCTS, L.P., successor-in-the interest to
   The Ansul Company,

   Defendants.


        THIRD AMENDED CLASS COMPLAINT WITH INDIVIDUAL CLAIMS AND
                         DEMAND FOR JURY TRIAL


         Plaintiffs David Bell, Deanne Lopez, Rose Francis, Judy Barstad, Yvonne Strachan,

 Lorencio Atchley, Patricia Atchley, Carol Flathers, Walter Gale, Pennie Gale, Marilyn Bennett,

 Phyllis Taylor, Donald Taylor, Marnello Boddie, Janet Bahner, and Mary Niemetz, by and through

 their undersigned counsel, hereby file this Third Amended Class Complaint, individually, and on

 behalf of all others similarly situated, with individual claims, and make these allegations based on

 information and belief against Defendants, THE 3M COMPANY, f/k/a Minnesota Mining and
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 2 of 60




 Manufacturing, Co.; TYCO FIRE PRODUCTS L.P., successor in interest to THE ANSUL

 COMPANY; BUCKEYE FIRE PROTECTION CO.; CHEMGUARD; NATIONAL FOAM, INC.;

 KIDDE FIRE FIGHTING, INC., f/k/a CHUBB NATIONAL FOAM, INC., f/k/a NATIONAL

 FOAM INC., individually and as successor in interest to NATIONAL FOAM, INC.; KIDDE PLC,

 INC., f/k/a WILLIAMS US INC., f/k/a WILLIAMS HOLDINGS, INC., individually and as

 successor in interest to NATIONAL FOAM, INC.; WILLIAMS HOLDINGS, INC., individually

 and as successor in interest to NATIONAL FOAM, INC.; KIDDE-FENWAL, INC., individually

 and as successor in interest to NATIONAL FOAM, INC.; and UTC FIRE & SECURITY

 AMERICAS CORPORATION, INC., f/k/a GE INTERLOGIX, INC. (collectively “Defendants”):

                                       INTRODUCTION

        1.     The communities of Fountain, Security, and Widefield (collectively the

 “Communities”) are all located south of Colorado Springs, Colorado.

        2.     The Communities are located in close proximity to and downgradient of Peterson

 Air Force Base and the Colorado Springs Municipal Airport, which share one property.

        3.     The United States Air Force (“USAF”) provided firefighting services to the

 Colorado Springs Municipal Airport, owned by the City of Colorado Springs through a joint use

 agreement. For purposes of this Complaint, the property of Peterson Air Force Base shall include

 the property of the Colorado Springs Municipal Airport and shall collectively be referred to as

 “PAFB.”

        4.     Residents of the Communities receive their potable water either from private wells

 or from their municipal water provider.




                                                2
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 3 of 60




        5.      The Communities receive municipal drinking water from the City of Fountain

 Utilities Department, the Security Water and Sanitation District, and the Widefield Water and

 Sanitation District.

        6.      The Security Water and Sanitation District provides drinking water to

 approximately 19,000 residential and business customers.

        7.      The City of Fountain Utilities Department provides drinking water to

 approximately 29,000 customers.

        8.      The Widefield Water and Sanitation District provides drinking water to

 approximately 16,000 customers.

        9.      On May 2, 2012, the United States Environmental Protection Agency (“USEPA”)

 published its Third Unregulated Contaminant Monitoring Rule (“UCMR3”), requiring public

 water systems nationwide to monitor for thirty contaminants of concern between 2013 and 2015.

        10.     As part of the UCMR3, public water systems are required to sample for six

 perfluorinated compounds (“PFCs”), including perfluorooctanoic acid (“PFOA”) and

 perfluorooctane sulfonate (“PFOS”).

        11.     In October 2015, the USEPA released results from UCMR3 that indicated the

 Communities’ water supplies were contaminated with PFOA and PFOS.

        12.     However, there was no notification to the residents of the Communities that the

 water was contaminated with PFOA and PFOS.




                                               3
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 4 of 60




        13.     In May 2016, the USEPA established a drinking water health advisory level for

 PFOA and PFOS and warned that lifetime exposure to PFOA and PFOS over 70 parts per trillion

 (“ppt”) was linked to the development of numerous serious medical conditions.

        14.     In response to the USEPA’s establishment of the 70 ppt health advisory level, the

 Communities’ municipal water providers notified the residents in the Communities of the

 contamination and took action to reduce the PFOA and PFOS levels in the drinking water,

 including shutting down wells, obtaining and/or purchasing alternative sources of water, and

 blending clean water with the contaminated water to lower the PFC level in their customers’ water.

        15.     It was in this same month that Plaintiffs and the Putative Class were first made

 aware that their drinking water was contaminated with PFCs at hazardous levels and were advised

 to seek alternate drinking water supplies.

        16.     Among the 63 areas nationwide where the USEPA found PFOA and PFOS

 exceeding the 70 ppt limit, federal data shows that the Communities exhibit some of the highest

 levels of contamination. 1

        17.     By this time, local newspapers were reporting that federal data showed that the

 water in all 32 of the Security Water and Sanitation District’s municipal wells exhibited PFC




 1
   Bruce Finley, Drinking water in three Colorado cities contaminated with toxic chemicals above
 EPA limits, DENVER POST, (June 15, 2016 4:08 PM),
 http://www.denverpost.com/2016/06/15/colorado-widefield-fountain-security-water-chemicals-
 toxic-epa/.




                                                 4
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 5 of 60




 contamination at levels exceeding the EPA health advisory limit of 70 ppt. At one well, PFC

 concentration reached 1,370 ppt, nearly 20 times in excess of the EPA health advisory. 2

        18.     EPA officials recommended that pregnant women and small children should not

 drink local water serving the Communities. 3

        19.     Subsequent investigations into the contamination were carried out by the United

 States Army Corps of Engineers on behalf of the USAF and the Colorado Department of Public

 Health & Environment (“CDPHE”) and have uncovered widespread PFC contamination of the

 groundwater resources for the Communities. 4

        20.     These investigations also concluded that the basis for this widespread

 contamination of the Communities’ ground water is decades of use, storage, and disposal of

 aqueous film-forming foam (“AFFF”) at PAFB that contained PFOA and PFOS.

        21.     The CDPHE horizontally delineated the PFC plumes, designating these plumes as

 “Areas of Investigation” (“CDPHE Areas of Investigation”).

        22.     Defendants manufactured, sold, and distributed AFFF to PAFB despite their

 awareness that the inclusion of PFOA and PFOS in AFFF presented an unreasonable risk to human

 health and the environment and was inherently dangerous.




 2
   Id.
 3
   Id.
 4
   U.S. Army Corps of Engineers, Revised Final Preliminary Assessment Report for
 Perfluorinated Compounds at Peterson Air Force Base El Paso County, Colorado, (November
 2016),
 http://www.peterson.af.mil/Portals/15/documents/Public%20Notices/552503_Revised%20Final
 %20Peterson%20AFB%20PA_11_2016.pdf?ver=2017-05-16-162140-693.




                                                 5
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 6 of 60




        23.     The Defendants also knew that both PFOA and PFOS were highly soluble and

 mobile in water, highly likely to contaminate water supplies, highly persistent in the environment,

 and known to bioaccumulate in humans and contribute to the development of numerous serious

 health conditions, especially for sensitive receptors such as young children and pregnant and

 nursing women.

        24.     The Defendants marketed and sold their products with knowledge that the USAF

 and PAFB would use large quantities of AFFF containing PFOA and PFOS in training operations

 and in emergency fire-fighting situations at military bases and airports in such a manner that PFOA

 and PFOS would contaminate the air, soil, and groundwater.

        25.     The Defendants marketed and sold their products with knowledge that large

 quantities of AFFF containing PFOA and PFOS would be stored in fire suppressant systems and

 tanks on USAF Bases and at airports, including PAFB, and that such systems and storage were

 used and maintained in such a manner that dangerous chemicals would be released into the air,

 soil, and groundwater.

        26.     The Defendants failed in their duty to manufacture a product that would not cause

 widespread harm and in their duty to warn the United States Department of Defense (“DOD”), the

 USAF, PAFB, the municipal water providers, and the residents in the surrounding Communities

 of the inherently dangerous properties of their AFFF products.

        27.     The Putative Class represents over 64,000 residents of Fountain, Security, and

 Widefield who were exposed to PFOA- and PFOS- contaminated drinking water from the City of




                                                 6
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 7 of 60




 Fountain, the Security Water and Sanitation District, the Widefield Water and Sanitation District,

 and private wells, all of which obtain groundwater from the CDPHE Areas of Investigation.

                         Health Effects of PFOS and PFOA Exposure

        28.     Scientific studies of PFOA and PFOS and have concluded that exposure to PFOA

 and PFOS is associated with the development of numerous serious medical conditions.

        29.     PFOA, sometimes identified as C8 due to the common presence of eight carbons in

 the PFOA molecule, was the subject of a study formed out of a class action settlement arising out

 of water contamination from DuPont’s Washington Works located in Wood County, West Virginia.

        30.     The C8 Science Panel consisted of three epidemiologists specifically tasked with

 determining whether there was a link between PFOA exposure and human diseases.

        31.     In 2012, the Panel found probable links between PFOA and kidney cancer,

 testicular cancer, ulcerative colitis, thyroid disease, pregnancy induced hypertension (including

 preeclampsia), and hypercholesterolemia.

        32.     In May 2015, based on concerns about the production and release of PFOA into the

 environment, scientists and other professionals from a variety of disciplines issued the “Madrid

 Statement on Poly- and Perfluoroalkyl Substances (PFASs),” a policy statement calling for greater

 regulation, restrictions, and limits on the manufacture and handling of any product containing




                                                 7
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 8 of 60




 PFOA, as well as the development of safe, non-fluorinated alternatives to these products to avoid

 long-term harm to human health and the environment. 5

         33.     In May 2016, the USEPA issued Lifetime Health Advisories advising against

 lifetime PFOA and PFOS exposure above 70 ppt.

         34.     The USEPA’s 70 ppt limit is designed to protect the population at large from

 exposure to harmful concentrations of PFOA and PFOS in drinking water above which adverse

 health effects are anticipated to occur. 6

         35.     According to the USEPA Lifetime Health Advisory, the adverse health effects

 observed following exposure to PFOS are the same as those observed with PFOA.

         36.     Many states, however, have issued lower regulatory limits. For example, Vermont

 has set a combined level of 20 ppt for PFOA and PFOS and New Jersey has set a maximum

 contaminant level of 14 ppt for PFOA.

         37.     In 2016, the National Toxicology Program of the United States Department of

 Health and Human Services (“NTP”) and the International Agency for Research on Cancer

 (“IARC”) both released extensive analyses of the expanding body of research regarding the

 adverse effects of PFCs. The NTP concluded that both PFOA and PFOS are “presumed to be an

 immune hazard to humans” based on a “consistent pattern of findings” of adverse immune effects


 5
   Arlene Blum et al., Brief Communication, The Madrid Statement on Poly- and Perfluoroalkyl
 Substances (PFASs), 123 Env’t Health Perspectives A107, A107-11 (2015),
 http://dx.doi.org/10.1289/ehp.1509934.
 6
   Lifetime Health Advisories and Health Effects Support Documents for Perfluorooctanoic Acid
 and Perfluorooctane Sulfonate, 81 Fed. Reg. 101 (May 25, 2016).




                                                8
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 9 of 60




 in human (epidemiology) studies and “high confidence” that PFOA and PFOS exposure was

 associated with suppression of immune responses in animal (toxicology) studies. 7

        38.     The IARC concluded that there is “evidence” of “the carcinogenicity of . . . PFOA”

 in humans and in experimental animals, meaning that “[a] positive association has been observed

 between exposure to the agent and cancer for which a causal interpretation is . . . credible.” 8

        39.     On November 10, 2017, California listed PFOA and PFOS as chemicals known to

 the state to cause reproductive toxicity, pursuant to Proposition 65, The Safe Drinking Water and

 Toxic Enforcement Act of 1986.

        40.     In November 2017, Congress passed the National Defense Authorization Act

 (“NDAA”), legislation which set aside $42 million to remediate PFOA and PFOS contamination

 from military bases. As part of the NDAA, an additional $7 million was devoted to the Investing

 in Testing Act, which authorizes the Centers for Disease Control and Prevention (“CDC”) to

 conduct a study into the long-term health effects of PFOA and PFOS exposure.

        41.     Colorado currently follows the USEPA Lifetime Health Advisory level of 70 ppt

 for combined lifetime exposure to PFOA and PFOS.




 7
   See U.S. Dep’t of Health and Human Services, Nat’l Toxicology Program, NTP Monograph:
 Immunotoxicity Associated with Exposure to Perfluorooctanoic Acid or Perfluorooctane
 Sulfonate (Sept. 2016), at 1, 17, 19,
 https://ntp.niehs.nih.gov/ntp/ohat/pfoa_pfos/pfoa_pfosmonograph_508.pdf.
 8
   See Int’l Agency for Research on Cancer, IARC Monographs: Some Chemicals Used as
 Solvents and in Polymer Manufacture (Dec. 2016), at 27, 97,
 http://monographs.iarc.fr/ENG/Monographs/vol110/mono110.pdf.




                                                   9
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 10 of 60




                   Plaintiff’s and the Putative Class’ Exposure and Damages

        42.     Years of ingestion and dermal absorption of contaminated water from the Fountain,

 Security, and Widefield water districts have significantly exposed unknowing residents of the

 Communities to PFCs at concentrations hazardous to their health.

        43.     Plaintiffs and the Putative Class have been injured as a result of receiving and/or

 consuming water with elevated levels of PFCs, including PFOA and PFOS, for years.

        44.     Plaintiffs and the Putative Class have been injured due to PFC contamination of the

 municipal and private water supplies caused by Defendants’ manufacture, distribution, and sale of

 AFFF. Their injuries include significant exposure to elevated levels of PFCs putting them at an

 increased risk of contracting serious latent diseases, bioaccumulation of PFCs in their blood,

 personal injury, property damage, and the diminution of property values.

        45.     The properties of the Plaintiffs and the Putative Class have been damaged due to

 the presence of PFCs in their homes, soil, surrounding property, and potable water supply.

        46.     Plaintiffs and the Putative Class seek recovery from all Defendants for injuries,

 damages, and losses suffered by the Plaintiffs, each of whom suffered injuries as a direct and

 proximate result of exposure to and consumption of PFC-contaminated water from the municipal

 and private drinking water supplies, in an amount to be determined at trial, exclusive of interest,

 costs, and attorneys’ fees.




                                                 10
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 11 of 60




                                  JURISDICTION AND VENUE

         47.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 (a)(1) and

 (d)(2) in that this action is between citizens of different States and seeks monetary relief in excess

 of $5,000,000.00, exclusive of interest, costs, and attorneys’ fees .

         48.      This Court has jurisdiction over Defendants pursuant to C.R.S. § 13-1-124.

         49.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a

 substantial part of the events or omissions giving rise to the claims asserted herein occurred in the

 District of Colorado and caused harm to Plaintiffs and the Class Members, all of whom reside in

 this District.

                                           THE PARTIES

     Class Representatives with Individual Personal Injury and Property Damage Claims

         50.       Plaintiff Deanne Lopez is a resident of Colorado Springs, Colorado, who

 currently resides at 776 Kisker Court, Colorado Springs, Colorado 80911. She is the owner of

 the property and currently receives water from a municipal well owned by the Security Water

 and Sanitation District. PFCs have entered the property, including but not limited to through the

 accumulation of PFCs in the pipes, faucets, showerheads, and appliances, as well as through

 watering the lawn. Plaintiff Deanne Lopez has been exposed to elevated levels of PFCs and has

 a bioaccumulation of PFCs in her blood. As a result of exposure to PFOA and PFOS in the

 contaminated water supply, Deanne Lopez has been diagnosed with pregnancy problems,

 miscarriages, and reproductive problems, and is at a significantly increased risk of developing

 serious latent diseases, including but not limited to effects on the liver and immune system, high




                                                  11
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 12 of 60




 cholesterol levels, changes in thyroid hormone, and kidney cancer.

        51.       Plaintiff Rose Francis is a resident of Colorado Springs, Colorado, who

 currently resides at 4040 Sinnes Drive, Colorado Springs, Colorado 80911. She is the owner of

 the property and currently receives water from a municipal well owned by the Security Water

 and Sanitation District. PFCs have entered the property and soil, including but not limited to

 through the accumulation of PFCs in the pipes, faucets, showerheads, and appliances, as well as

 through watering the lawn. Plaintiff Rose Francis has been significantly exposed to elevated

 levels of PFCs and has a bioaccumulation of PFCs in her blood. As a result of exposure to PFOA

 and PFOS in the contaminated water supply, Rose Francis has been diagnosed with kidney

 problems, and is at a significantly increased risk of developing serious latent diseases, including

 but not limited to effects on the liver and immune system, high cholesterol levels, changes in

 thyroid hormone, and kidney cancer.

        52.     Plaintiff Judy Barstad is a resident of Colorado Springs, Colorado, who currently

 resides at 7555 Sunny View Lane, Colorado Springs, Colorado 80911. She is the owner of the

 property and currently receives water from a municipal well owned by the Widefield Water and

 Sanitation District. PFCs have entered the property and soil, including but not limited to through

 the accumulation of PFCs in the pipes, faucets, showerheads, and appliances, as well as through

 watering the lawn. Plaintiff Judy Barstad has been significantly exposed to elevated levels of PFCs

 and has a bioaccumulation of PFCs in her blood. As a result of exposure to PFOA and PFOS in

 the contaminated water supply, Plaintiff Judy Barstad has been diagnosed with kidney disease, and

 is at a significantly increased risk of developing serious latent diseases, including but not limited




                                                  12
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 13 of 60




 to effects on the liver and immune system, high cholesterol levels, changes in thyroid hormone,

 and kidney cancer.

        53.     Plaintiff Yvonne Strachan is a resident of Colorado Springs, Colorado, who

 currently resides at 7192 Cliffrose Drive, Colorado Springs, Colorado 80911. She is the owner of

 the property and currently receives water from a municipal well owned by the Widefield Water

 and Sanitation District. PFCs have entered the property and soil, including but not limited to

 through the accumulation of PFCs in the pipes, faucets, showerheads, and appliances, as well as

 through watering the lawn. Plaintiff Yvonne Strachan has been significantly exposed to elevated

 levels of PFCs and has a bioaccumulation of PFCs in her blood. As a result of exposure to PFOA

 and PFOS in the contaminated water supply, Yvonne Strachan has been diagnosed with pregnancy

 problems, and is at a significantly increased risk of developing serious latent diseases, including

 but not limited to effects on the liver and immune system, high cholesterol levels, changes in

 thyroid hormone, and kidney cancer.

        54.     Plaintiff Patricia Atchley is a resident of Colorado Springs, Colorado, who currently

 resides at 8102 Silver Glen Drive, Fountain, Colorado 80817. She owns the property with her

 husband Lorencio Atchley. They currently receive water from a municipal well owned by the City

 of Fountain Utilities Department. PFCs have entered the property and soil, including but not

 limited to through the accumulation of PFCs in the pipes, faucets, showerheads, and appliances,

 as well as through watering the lawn. Plaintiff Patricia Atchley has been significantly exposed to

 elevated levels of PFCs and has a bioaccumulation of PFCs in her blood. As a result of exposure

 to PFOA and PFOS in the contaminated water supply, Patricia Atchley has been diagnosed with




                                                 13
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 14 of 60




 thyroid disease, and is at a significantly increased risk of developing serious latent diseases,

 including but not limited to effects on the liver and immune system, high cholesterol levels, and

 kidney cancer.

        55.       Plaintiffs Walter Gale and Pennie Gale are residents of Colorado Springs,

 Colorado, who currently reside at 35 Monk Street, Colorado Springs, Colorado 80911. They

 own the property and currently receive water from a municipal well owned by the Widefield

 Water and Sanitation District. PFCs have entered the property and soil, including but not limited

 to through the accumulation of PFCs in the pipes, faucets, showerheads, and appliances, as well

 as through watering the lawn. Plaintiffs Walter Gale and Pennie Gale have been significantly

 exposed to elevated levels of PFCs and have a bioaccumulation of PFCs in their blood.

        56.       As a result of exposure to PFOA and PFOS in the contaminated water supply,

 Walter Gale has been diagnosed with thyroid disease and ulcerative colitis. Walter Gale is at a

 significantly increased risk of developing serious latent diseases, including but not limited to

 effects on the liver and immune system, high cholesterol levels, and testicular and kidney cancer.

        57.       As a result of exposure to PFOA and PFOS in the contaminated water supply,

 Pennie Gale has been diagnosed with thyroid disease, high cholesterol, and kidney disease.

 Pennie Gale is at a significantly increased risk of developing serious latent diseases, including

 but not limited to effects on the liver and immune system and kidney cancer.

        58.       Plaintiff Marilyn Bennett is a resident of Fountain, Colorado, who currently

 resides at 222 Oriole Street, Fountain, Colorado 80817. She is the owner of the property and she

 currently receives water from a municipal well owned by the City of Fountain Utilities




                                                 14
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 15 of 60




 Department. PFCs have entered the property and soil, including but not limited to through the

 accumulation of PFCs in the pipes, faucets, showerheads, and appliances, as well as through

 watering the lawn. Plaintiff Marilyn Bennet has been significantly exposed to elevated levels of

 PFCs and has a bioaccumulation of PFCs in her blood. As a result of exposure to PFOA and

 PFOS in the contaminated water supply, Marilyn Bennett has been diagnosed with high blood

 pressure, thyroid abnormalities, ulcerative colitis, high cholesterol, and kidney disease, and is at

 a significantly increased risk of developing serious latent diseases, including but not limited to

 effects on the liver and immune system, changes in thyroid hormone, and kidney cancer.

          59.     Plaintiffs Phyllis Taylor and Donald Taylor are residents of Colorado Springs,

 Colorado, who currently reside at 5185 Almont Avenue, Colorado Springs, Colorado 80911.

 They own the property and currently receive water from a municipal well owned by the Security

 Water and Sanitation District. PFCs have entered the property and soil, including but not limited

 to through the accumulation of PFCs in the pipes, faucets, showerheads, and appliances, as well

 as through watering the lawn.        Plaintiffs Phyllis Taylor and Donald Taylor have been

 significantly exposed to elevated levels of PFCs and have a bioaccumulation of PFCs in their

 blood.

          60.     As a result of exposure to PFOA and PFOS in the contaminated water supply,

 Phyllis Taylor has been diagnosed with high blood pressure, high cholesterol, and thyroid disease

 and is at a significantly increased risk of developing serious latent diseases, including but not

 limited to effects on the liver and immune system and kidney cancer.

          61.     As a result of exposure to PFOA and PFOS in the contaminated water supply,




                                                  15
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 16 of 60




 Donald Taylor has been diagnosed with high blood pressure and high cholesterol, and is at a

 significantly increased risk of developing serious latent diseases, including but not limited to

 effects on the liver and immune system, changes in thyroid hormone, and testicular and kidney

 cancer.

           62.   Plaintiff Marnello Boddie is a resident of Security, Colorado, who currently

 resides at 5465 Espano Drive, Security, Colorado 80911. She is the owner of the property and

 currently receives water from a municipal well owned by the Security Water and Sanitation

 District. PFCs have entered the property and soil, including but not limited to through the

 accumulation of PFCs in the pipes, faucets, showerheads, and appliances, as well as through

 watering the lawn. Plaintiff Marnello Boddie has been significantly exposed to elevated levels

 of PFCs and has a bioaccumulation of PFCs in her blood. As a result of exposure to PFOA and

 PFOS in the contaminated water supply, Marnello Boddie has been diagnosed with high blood

 pressure, thyroid disease, and pregnancy problems, and is at a significantly increased risk of

 developing serious latent diseases, including but not limited to effects on the liver and immune

 system, high cholesterol levels, changes in thyroid hormone, and kidney cancer.

           63.   Plaintiff Janet Bahner is a resident of Colorado Springs, Colorado, who

 currently resides at 7450 Caballero Avenue, Colorado Springs, Colorado 80911. She is the

 owner of the property and she currently receives water from a municipal well owned by the

 Widefield Water and Sanitation District. PFCs have entered the property and soil, including but

 not limited to through the accumulation of PFCs in the pipes, faucets, showerheads, and

 appliances, as well as through watering the lawn. Plaintiff Janet Bahner has been significantly




                                                16
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 17 of 60




 exposed to elevated levels of PFCs and has a bioaccumulation of PFCs in her blood. As a result

 of exposure to PFOA and PFOS in the contaminated water supply, Janet Bahner has been

 diagnosed with high cholesterol, high blood pressure, pregnancy problems, and asthma, and is

 at a significantly increased risk of developing serious latent diseases, including but not limited

 to effects on the liver and immune system, changes in thyroid hormone, and kidney cancer.

        64.       Plaintiff Mary Niemetz is a resident of Colorado Springs, Colorado, who

 currently resides at 112 Steven Drive, Colorado Springs, Colorado 80911. She is the owner of

 the property and she currently receives water from a municipal well owned by the Security Water

 and Sanitation District. PFCs have entered the property and soil, including but not limited to

 through the accumulation of PFCs in the pipes, faucets, showerheads, and appliances, as well as

 through watering the lawn. Plaintiff Mary Niemetz has been significantly exposed to elevated

 levels of PFCs and has a bioaccumulation of PFCs in her blood.        As a result of exposure to

 PFOA and PFOS in the contaminated water supply, Mary Niemetz has been diagnosed with

 irritable bowel syndrome, hypothyroidism, high blood pressure, and high cholesterol, and is at a

 significantly increased risk of developing serious latent diseases, including but not limited to

 effects on the liver and immune system and kidney cancer.

              Class Representatives without Individual Personal Injury Claims

        65.       Plaintiff David Bell is a resident of Colorado Springs, Colorado, who currently

 resides at 4140 Chenango Drive, Colorado Springs, CO 80911. He is the owner of the property

 and he currently receives water from a municipal well owned by the Security Water and Sanitation

 District. PFCs have entered the property and soil, including but not limited to through the




                                                 17
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 18 of 60




 accumulation of PFCs in the pipes, faucets, showerheads, and appliances, as well as through

 watering the lawn. Plaintiff David Bell has been significantly exposed to elevated levels of PFCs

 and has a bioaccumulation of PFCs in his blood. As a result of exposure to PFOA and PFOS in

 the contaminated water supply, David Bell is at a significantly increased risk of developing serious

 latent diseases, including but not limited to effects on the liver and immune system, high

 cholesterol levels, changes in thyroid hormone, and testicular and kidney cancer.

        66.       Plaintiff Carol Flathers is a resident of Fountain, Colorado, who currently resides

 at 11945 Orleans Road, Fountain, Colorado 80817. She is the owner of the property and she

 currently receives her water from a private well. PFCs have entered the property, including but

 not limited to through the accumulation of PFCs in the pipes, faucets, showerheads, and appliances,

 as well as through watering the lawn. Plaintiff Carol Flathers has been significantly exposed to

 elevated levels of PFCs and has a bioaccumulation of PFCs in her blood. As a result of exposure

 to PFOA and PFOS in the contaminated water supply, Carol Flathers is at a significantly increased

 risk of developing serious latent diseases, including but not limited to effects on the liver and

 immune system, high cholesterol levels, changes in thyroid hormone, and kidney cancer.

        67.       Plaintiff Lorencio Atchley is a resident of Colorado Springs, Colorado, who

 currently resides at 8102 Silver Glen Drive, Fountain, Colorado 80817. He owns the property with

 his wife Patricia Atchley. They currently receive water from a municipal well owned by the City

 of Fountain Utilities Department. PFCs have entered the property, including but not limited to

 through the accumulation of PFCs in the pipes, faucets, showerheads, and appliances, as well as

 through watering the lawn. Plaintiff Lorencio Atchley has been significantly exposed to elevated




                                                 18
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 19 of 60




 levels of PFCs and has a bioaccumulation of PFCs in his blood. As a result of exposure to PFOA

 and PFOS in the contaminated water supply, Lorencio Atchley is at a significantly increased risk

 of developing serious latent diseases, including but not limited to effects on the liver and immune

 system, high cholesterol levels, changes in thyroid hormone, and testicular and kidney cancer.

                                             Defendants

        68.     When reference is made in this Complaint to any act or omission of any of the

 Defendants, it shall be deemed that the officers, directors, agents, employees, or representatives of

 the Defendants committed or authorized such act or omission, or failed to adequately supervise or

 properly control or direct their employees while engaged in the management, direction, operation,

 or control of the affairs of Defendants, and did so while acting within the scope of their duties,

 employment or agency.

        69.     The term “Defendant” or “Defendants” refers to all Defendants named herein

 jointly and severally.

        70.     Upon information and belief, each of the Defendants are responsible, negligently,

 intentionally, and/or in some actionable manner, for the events and happenings referred to herein,

 and caused and continue to cause injuries and damages legally thereby to Plaintiffs, as alleged,

 either through each Defendant’s own conduct or through the conduct of their agents, servants, or

 employees, or due to the ownership, maintenance, or control of the instrumentality causing them

 injury, or in some other actionable manner.

        71.     Defendant THE 3M COMPANY (“3M”) is, upon information and belief, an

 American multinational corporation based in Maplewood, Minnesota and incorporated in




                                                  19
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 20 of 60




 Delaware. 3M was founded in 1902 as the Minnesota Mining and Manufacturing Company. With

 approximately $30 billion in annual net sales, 3M employs approximately 90,000 people, operates

 in approximately 70 countries, and produces more than 55,000 products. 3M does business

 throughout the United States, including in the state of Colorado.

        72.        3M designed, manufactured, and sold AFFF used in training operations and for

 emergency fire-fighting situations at numerous military bases, airports, and other locations

 throughout the country, including at PAFB.

        73.        3M is engaged in substantial and not isolated activity in this State; all as more fully

 alleged herein.

        74.        Defendant TYCO FIRE PRODUCTS L.P., successor in interest to THE ANSUL

 COMPANY (“TYCO”), is a Delaware corporation having a principal place of business at One

 Stanton Street, Marinette, Wisconsin 54143. TYCO manufactured and currently manufactures the

 ANSUL brand of products, including ANSUL brand AFFF.

        75.        Upon information and belief, Defendant TYCO is the successor in interest to the

 corporation formerly known as THE ANSUL COMPANY (“ANSUL”). This Complaint shall

 collectively refer to ANSUL and/or TYCO as the successor in interest to ANSUL as

 “TYCO/ANSUL.” At all times relevant, TYCO/ANSUL designed, manufactured and sold AFFF

 used in training operations and for emergency fire-fighting situations at numerous military bases,

 airports, and other locations throughout the country, including at PAFB.




                                                     20
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 21 of 60




         76.    Defendant BUCKEYE FIRE EQUIPMENT COMPANY (“BUCKEYE”) is a

 North Carolina corporation with its principal place of business at 110 Kings Road, Mountain,

 North Carolina 28086.

         77.    At all times relevant to the present litigation, BUCKEYE designed, manufactured

 and sold AFFF used in training operations and for emergency fire-fighting situations at numerous

 military bases, airports, and other locations throughout the country, including at PAFB.

         78.    Defendant CHEMGUARD is a Wisconsin corporation having its principal place of

 business at One Stanton Street, Marinette, Wisconsin 54143.

         79.    At all times relevant to the present litigation, CHEMGUARD designed,

 manufactured and sold AFFF used in training operations and for emergency fire-fighting situations

 at numerous military bases, airports, and other locations throughout the country, including at

 PAFB.

         80.    Defendant NATIONAL FOAM, INC. (“NATIONAL FOAM”) is a Pennsylvania

 corporation, having a principal place of business at 350 East Union Street, West Chester,

 Pennsylvania 19382. At all times relevant, NATIONAL FOAM designed, manufactured, and sold

 AFFF used in training operations and for emergency fire-fighting situations at numerous military

 bases, airports, and other locations throughout the country, including at PAFB.

         81.    Defendant KIDDE FIRE FIGHTING, INC., f/k/a CHUBB NATIONAL FOAM,

 INC., f/k/a NATIONAL FOAM INC., is a North Carolina corporation having a principal place of

 business at 160 Mine Lake Court, Suite 200, Raleigh, North Carolina 27615. At all times relevant,

 KIDDE FIRE FIGHTING, INC. designed, manufactured and sold AFFF used in training




                                                21
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 22 of 60




 operations and for emergency fire-fighting situations at numerous military bases, airports, and

 other locations throughout the country, including at PAFB.

        82.     KIDDE FIRE FIGHTING, INC., is sued individually, and as successor in interest

 to NATIONAL FOAM, INC.

        83.     KIDDE PLC, INC., f/k/a WILLIAMS US INC., f/k/a WILLIAMS HOLDINGS,

 INC., is a Connecticut corporation having a principal place of business at One Carrier Place,

 Farmington, Connecticut 06302. At all times relevant, KIDDE PLC, INC. designed, manufactured,

 and sold AFFF used in training operations and for emergency fire-fighting situations at numerous

 military bases, airports, and other locations throughout the country, including at PAFB.

        84.     KIDDE PLC, INC., is sued individually, as a successor in interest to NATIONAL

 FOAM, INC.

        85.     Upon information and belief, WILLIAMS HOLDINGS, INC. was incorporated on

 October 10, 1987, and later dissolved on December 31, 1990. Upon information and belief, John

 F. Hannon was the CEO and Secretary of WILLIAMS HOLDINGS, INC. At all times relevant,

 WILLIAMS HOLDINGS, INC. designed, manufactured, and sold AFFF used in training

 operations and for emergency fire-fighting situations at numerous military bases, airports, and

 other locations throughout the country, including at PAFB.

        86.     Upon information and belief, WILLIAMS CORPORATION was founded in 1997,

 and dissolved on October 26, 2000. Upon information and belief, John F. Hannon was the CEO

 of WILLIAMS CORPORATION, as well as the Treasurer of KIDDE FIRE FIGHTING, INC.

 prior to the dissolution of WILLIAMS CORPORATION.




                                                22
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 23 of 60




         87.   Upon information and belief, WILLIAMS HOLDINGS, INC., a Delaware

 corporation, filed as a foreign corporation with the Massachusetts Secretary of State on June 2,

 1987.

         88.   Upon information and belief, John F. Hannon changed the name of WILLIAMS

 HOLDINGS, INC. to WILLIAMS HOLDINGS US, INC., on February 12, 1998.

         89.   Upon information and belief, WILLIAMS HOLDINGS US, INC. became KIDDE

 PLC, INC. on November 15, 2000.

         90.   WILLIAMS HOLDINGS, INC. is sued individually, and as successor in interest to

 NATIONAL FOAM, INC.

         91.   KIDDE-FENWAL, INC., is a Massachusetts corporation with its principal place of

 business at 400 Main Street, Ashland, Massachusetts 01721. At all times relevant, KIDDE-

 FENWAL, INC. designed, manufactured, and sold AFFF used in training operations and for

 emergency fire-fighting situations at numerous military bases, airports, and other locations

 throughout the country, including at PAFB.

         92.   Upon information and belief, Fenwal, Inc. was incorporated on June 21, 1988, and

 later changed its name to KIDDE-FENWAL, INC.

         93.   Upon information and belief, the Canadian Intellectual Property Office has

 registered the NATIONAL FOAM trademark to KIDDE-FENWAL, INC., formerly registered to

 KIDDE FIRE FIGHTING, INC.

         94.   KIDDE-FENWAL, INC., is sued individually, and as successor in interest to

 NATIONAL FOAM, INC.




                                               23
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 24 of 60




        95.     UTC FIRE & SECURITY AMERICAS CORPORATION, INC., f/k/a GE

 INTERLOGIX, INC., is a North Carolina corporation with its principal place of business at 3211

 Progress Drive, Lincolnton, North Carolina 28092. At all times relevant, UTC FIRE &

 SECURITY AMERICAS CORPORATION, INC. designed, manufactured and sold AFFF used

 for training operations and fighting fires at numerous military bases, airports, and other locations

 throughout the country, including at PAFB.

        96.     Upon information and belief, KIDDE-FENWAL, INC. is part of the UTC Climate

 Control & Security Unit of United Technologies Corporation.

        97.     UTC FIRE & SECURITY AMERICAS CORPORATION, INC., is sued

 individually, and as successor in interest to NATIONAL FOAM, INC.

        98.     [On April 4, 2018, Plaintiffs voluntarily dismissed ENTERRA CORPORATION,

 without prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). See ECF No. 210].

        99.     [On April 4, 2018, Plaintiffs voluntarily dismissed ENTERRA CORPORATION,

 without prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). See ECF No. 210].

        100.    [On April 4, 2018, Plaintiffs voluntarily dismissed ENTERRA CORPORATION,

 without prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). See ECF No. 210].

        101.    NATIONAL FOAM, INC.; KIDDE FIRE FIGHTING, INC., f/k/a CHUBB

 NATIONAL FOAM, INC., f/k/a NATIONAL FOAM INC., individually and as successor in

 interest to NATIONAL FOAM, INC.; KIDDE PLC, INC., f/k/a WILLIAMS US INC., f/k/a

 WILLIAMS HOLDINGS, INC., individually and as successor in interest to NATIONAL FOAM,

 INC.; WILLIAMS HOLDINGS, INC., individually and as successor in interest to NATIONAL




                                                 24
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 25 of 60




 FOAM, INC.; KIDDE-FENWAL, INC., individually and as successor in interest to NATIONAL

 FOAM, INC.; and UTC FIRE & SECURITY AMERICAS CORPORATION, INC., f/k/a GE

 INTERLOGIX, INC. shall collectively be referred to herein as “NATIONAL FOAM.”

        102.    At all times relevant to the present litigation, NATIONAL FOAM designed,

 manufactured, and sold AFFF used in training operations and for emergency fire-fighting

 situations at numerous military bases, airports, and other locations throughout the country,

 including at PAFB.

                       FACTUAL ALLEGATIONS AS TO ALL COUNTS

        103.    AFFF is a Class-B fire-fighting foam that is mixed with water and used to

 extinguish fires that are difficult to fight, including those involving hydrocarbon fuels such as

 petroleum or other flammable liquids.

        104.    AFFF is synthetically formed by combining fluorine free hydrocarbon foaming

 agents with surfactants. When mixed with water, the resulting solution produces an aqueous film

 that spreads across the surface of hydrocarbon fuel. This film provides fire extinguishment and is

 the source of the designation “aqueous film forming foam.”

        105.    AFFF has a better fire-fighting capability than plain water due to the presence of

 fluorinated surfactants that lower the water’s surface tension, essentially smothering the fire and

 starving it of its oxygen.

        106.    Some fluorinated surfactants have unique properties that cause some of the

 compounds to persist in the environment and toxically bioaccumulate in animals and humans.




                                                 25
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 26 of 60




        107.    AFFF was introduced commercially in the mid-1960s and rapidly became the

 primary fire-fighting foam in the United States and in many parts of the world.

        108.    Unlike commercial AFFF formulations, AFFF sold to the United States military

 must conform to the military-specific performance and quality control measurements as prescribed

 by the military specification (“Mil-Spec”) Mil-F-24385.

        109.    There was no requirement to use either PFOA or PFOS under Mil-F-24385.

        110.    Defendants 3M, TYCO/ANSUL, NATIONAL FOAM, CHEMGUARD and

 BUCKEYE were all on the DOD Qualified Products Listing (“QPL”) as manufacturers certified

 to sell AFFF under Mil-F-24385 at various times from 1976 through 2017.

        111.    Defendants 3M, TYCO/ANSUL, NATIONAL FOAM, CHEMGUARD and

 BUCKEYE designed, manufactured, and sold AFFF that was used at PAFB.

        112.    The United States Navy first used AFFF in 1963, with the USAF commencing its

 use of AFFF in 1970.

        113.    In the foam industry, concentrates are typically referred to as “3%” or “6%”

 concentrate, depending on the mixture rate with water. AFFF concentrates contain about 60-90%

 water and have a fluorine content of about 0.3-1.8%.

        114.    The USAF uses 3% AFFF for its installations.

        115.    Fluorosurfactants used in 3M’s AFFF were produced by a unique and patented

 process known as electrochemical fluorination (“ECF”). The ECF process resulted in a product

 that contains PFOS, some of which degrades into PFOA.

        116.    3M was the only company to manufacture PFOS-containing AFFF.




                                                26
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 27 of 60




        117.    In an attempt to limit liability, 3M opted to stop producing PFOS in 2002 because

 it was aware of the widespread contamination and the health effects on the American public

 associated with exposure to the contamination.

        118.    Like PFOS, PFOA is a man-made, manufactured chemical not found in nature.

 PFOA was used to make household and commercial products that resist heat and chemical

 reactions, and can be used to repel oil, stains, grease, and water.

        119.    In 1947, 3M began producing PFOA via ECF.

        120.    In 1951, 3M began selling its PFOA to other chemical companies, including

 DuPont.

        121.    Other companies, including Defendants TYCO/ANSUL, BUCKEYE, NATIONAL

 FOAM, and CHEMGUARD, began manufacturing AFFF using PFOA that they produced

 themselves or purchased from other companies. Defendants then sold AFFF to the USAF for use

 at installations across the country, including PAFB.

        122.    The chemical structure of PFOA and PFOS make them resistant to breakdown or

 environmental degradation. As a result, they are persistent when released into the environment.

        123.    PFOA and PFOS have been found to bioaccumulate in humans and animals. In

 2005, the United States Department of Health and Human Services found that “human exposure

 to PFOA and PFOS lead to the buildup of these chemicals in the body.”

        124.    By the early 1960s, 3M knew that PFOA and PFOS were stable, persistent in the

 environment, and did not degrade.




                                                  27
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 28 of 60




        125.    As a result of this persistence, they can remain in the environment, particularly in

 water, for many years and can move through air, soil, and into groundwater.

        126.    Early studies showed that PFCs accumulated in the human body and were toxic.

        127.    3M studies from the 1970s concluded that PFCs were “even more toxic” than

 previously believed.

        128.    3M knew that PFOA is readily absorbed after consumption or inhalation, and it

 accumulates primarily in the blood stream, kidney, and liver.

        129.    Upon information and belief, by the 1970s, 3M knew that PFOA and PFOS were

 widely present in the blood of the general U.S. population. Upon information and belief, 3M

 concealed this knowledge from the public and government regulators, including those officials

 responsible for buying and supplying PAFB with AFFF.

        130.    In or about 1977, TYCO/ANSUL was also aware of the environmental and toxic

 effects of AFFF and studied whether it could develop an AFFF that produced less of an

 environmental impact.

        131.    Because of PFOA’s toxicity, eight major PFOA manufacturers agreed in 2006 to

 participate in the USEPA’s PFOA Stewardship Program. The participating companies made

 voluntary commitments to reduce product content and facility emissions of PFOA and related

 chemicals by 95% no later than 2010.

        132.    Human studies show associations between increased PFOA levels in blood and an

 increased risk of developing numerous serious medical conditions, including high cholesterol




                                                 28
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 29 of 60




 levels, changes in thyroid hormone, ulcerative colitis (autoimmune disease), pre-eclampsia (a

 complication of pregnancy that includes high blood pressure), and kidney and testicular cancer.

        133.    These injuries can arise months or years after exposure to PFOA.

        134.    As alleged in paragraph 35, the adverse health effects observed following exposure

 to PFOS are the same as those observed with PFOA, meaning injuries associated with PFOS

 exposure and accumulation similarly manifest themselves months or years after the initial

 exposure.

        135.    Given the extreme persistence of PFOS and PFOA in the environment, these

 chemicals’ toxicity, mobility, and bioaccumulation potential has created an ongoing and concrete

 threat to the health of the residents in the Communities.

        136.    Consumption of elevated levels of PFOA/PFOS from contaminated water will lead

 to elevated serum PFOA/PFOS levels with evidence that for every 10 parts per trillion (ppt)

 consumed from contaminated water, serum levels increase by 25%, thereby causing a doubling of

 serum levels at 40 ppt. Once biological uptake occurs, the clinical effect can be proximate to the

 exposure or following a latency or both.

        137.     Given that the long-term health effects of PFOA/PFOS have not been exhaustively

 studied, and given that, based on studies that have been done, there is compelling evidence that

 both malignant and nonmalignant effects result from PFOA/PFOS exposure, and because the full

 extent of latency of such effects has not yet been determined, periodic diagnostic medical exams

 for populations with PFOA/PFOS exposure from contaminated drinking water are reasonably

 necessary.




                                                 29
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 30 of 60




        138.    Sustained exposure to PFOA/PFOS substantially increases the risk to the Plaintiffs

  and the Class Members of contracting the serious latent diseases alleged herein.

        139.    As a result of the sustained exposure and substantial increased risk of contracting

  the serious latent diseases alleged herein, periodic medical examinations by qualified licensed

  medical professionals are both reasonable and necessary to permit early detection of latent

  diseases in the Plaintiffs and the Class Members.

        140.    Medical monitoring and testing protocols and procedures exist that make the early

  detection of the diseases correlated to the exposure to PFOA and PFOS possible and beneficial.

  These may include a comprehensive medical questionnaire completed by the patient; periodic and

  comprehensive medical examinations by qualified licensed medical professionals; and specific

  testing based on the patient’s history, PFOA/PFOS exposure, symptoms or health consequences,

  clinical considerations and/or medical examination results. Available laboratory testing includes

  but is not limited to testing of biomarker and organ system function.

        141.    For the early detection of the latent diseases alleged herein, the qualified licensed

  medical professionals may utilize specific evaluations and/or laboratory testing of biomarker and

  organ system function as follows:

            (a) Thyroid function:

                       (1) Thyroid stimulating hormone (TSH); and

                       (2) Free thyroxine (FT4)

            (b) Liver function:

                       (1) Albumin;




                                                  30
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 31 of 60




                        (2) Aspartate Aminotransferase (AST/SGOT);

                        (3) Alanine Aminotransferase (ALT/SGPT);

                        (4) γ-glutamyltransferase (GGT);

                        (5) Bilirubin; and

                        (6) Alkaline Phosphatase

          (c) Uric Acid:

                        (1) Serum

          (d) Kidney Cancer:

                        (1) Urinalysis

          (e) Lipids:

                        (1) Total cholesterol;

                        (2) High-density lipoprotein (HDL);

                        (3) Low-densitylipoprotein (LDL); and

                        (4) Total triglycerides

          (f) Evaluation for testicular cancer:

                        (1) Scrotal ultrasound followed by radiographic testing, measurement of
                        serum tumor markers;

                        (2) Radical inguinal orchiectomy; and/or

                        (3) Retroperitoneal lymph node dissection

          (g) Evaluation for kidney cancer:

                        (1) Urine culture;




                                                  31
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 32 of 60




                        (2) Ultrasound of kidneys;

                        (3) Abdominal pelvic CT scan; and/or

                        (4) Cystoscopy

            (h) Reproductive/infertility issues:

                        (1) Evaluation by a fertility specialist if, after 12 months, a couple has
                        failed to conceive

            (i) Gestational hypertension:

                        (1) Screening for evidence of gestational hypertension and pre-eclampsia
                        for women in their second and third trimesters of pregnancy

            (j) Androgen dysregulation:

                        (1) Evaluations to assess androgen levels

            (k) Indications of ulcerative colitis:

                        (1) Evaluation of erythrocyte sedimentation rate;

                        (2) Evaluation of serum C-reactive protein; and/or

                        (3) Colonoscopic evaluation

        142.    Using the data collected from comprehensive medical questionnaires completed by

  the patients, periodic and comprehensive medical examinations, laboratory testing and results,

  and other specialized evaluations, as alleged herein, qualified licensed medical professionals may

  predict, detect, and treat these diseases early, thus benefiting the Plaintiffs and Class Members

  and reducing the likelihood of their premature morbidity, disability, or mortality.




                                                     32
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 33 of 60




    AFFF Usage at Peterson Air Force Base and the Colorado Springs Municipal Airport

          143.   Upon information and belief, Defendants each manufactured AFFF containing

 PFOA and PFOS for sale to the DOD or the USAF with knowledge that AFFF would be used in

 training operations and for emergency fire-fighting situations.

          144.   Upon information and belief, Defendants’ AFFF products were sold to and used at

 PAFB.

          145.   At any given time, the Defendants were responsible for the design, manufacture,

 and sale of thousands of gallons of AFFF concentrate used and stored at PAFB.

          146.   The AFFF was expected to and did reach PAFB without substantial change in the

 condition in which the Defendants sold it.

          147.   For decades, USAF personnel used AFFF designed, manufactured, and sold by

 each of the Defendants for training operations at PAFB, including fire-fighting and explosion

 training.

          148.   Due to these training operations, AFFF was released into the surrounding air, soil,

 and groundwater at locations including but not limited to the current fire training area (“FTA”)

 (1991 to date), the former FTA known as Site 5 (1960 through 1977), and the former FTA known

 as Site 8 (1977 to 1991).

          149.   AFFF was additionally introduced into the groundwater via aircraft hangers

 containing fire suppression systems that used AFFF. During function testing or false alarms, AFFF

 was permitted to enter the air, soil, and groundwater, further contaminating Plaintiffs’ drinking

 water.




                                                 33
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 34 of 60




          150.    At PAFB, two fire stations conduct spray testing with AFFF, releasing AFFF into

 the soil, air, and groundwater.

          151.    In November 2016, the U.S. Army Corps of Engineers published “Revised Final

 Preliminary Assessment Report for Perfluorinated Compounds at Peterson Air Force Base,” a

 report that confirmed the use of AFFF at PAFB and identified fire training areas at PAFB as

 possible sources of PFC contamination of the Communities’ groundwater supply. 9

          152.    As a direct and proximate result of the failure to warn the USAF, PAFB, or the

 surrounding Communities, including those most sensitive to contamination, AFFF and its

 constituents were permitted to enter the air, soil, and groundwater, ultimately entering the Plaintiffs’

 and the Putative Classes’ bodies and properties.

          153.    Upon information and belief, instructions, warning labels, and material safety data

 sheets that Defendants provided with the AFFF did not reasonably nor adequately describe the

 health and environmental hazards of AFFF that Defendants knew or should have known.

                                 CLASS ACTION ALLEGATIONS

          154.    Plaintiffs incorporate the foregoing paragraphs as though the same were set forth at

 length herein.

          155.    Plaintiffs bring this action as a class action on their own behalf and on behalf of all

 other persons similarly situated as members of the proposed sub-classes and seek to certify and




 9
     Revised Preliminary Assessment Report, supra, note 4.




                                                    34
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 35 of 60




 maintain it as a class action under Rules 23(a); (b)(1) and/or (b)(2); and (b)(3) of the Federal Rules

 of Civil Procedure, subject to amendment and additional discovery as follows:

        a.          Medical Monitoring Class: Individuals who received water provided by their

 municipal water supplier, smaller water systems, or domestic water supply wells in the CDPHE

 Areas of Investigation (“Medical Monitoring Class”). This Class is composed of the following

 sub-classes:

                  i.   All individuals who reside or resided within the CDPHE Areas of Investigation
                       who received water provided by the Security Water and Sanitation District (the
                       “Security Water Sub-Class”);
                 ii.   All individuals who reside or resided within the CDPHE Areas of Investigation
                       who received water provided by the Widefield Water and Sanitation District
                       (the “Widefield Water Sub-Class”);
                iii.   All individuals who reside or resided within the CDPHE Areas of Investigation
                       who received water provided by the City of Fountain Utilities Department (the
                       “Fountain Water Sub-Class”); and
                iv.    All individuals who reside or resided within the CDPHE Areas of Investigation
                       who received water from smaller water systems or domestic water supply wells
                       (the “Private Water Sub-Class”).

        b.          Property Damage Class: Individuals who own real property in the CDPHE Areas

 of Investigation serviced by the three water districts, Fountain, Security, and Widefield, or those

 who have private water wells in the CDPHE investigative areas (“Property Damage Class”). This

 class can be readily ascertained by Census data, property records, and county records.

        156.        Plaintiffs are members of the proposed Sub-Classes they seek to represent. This

 action satisfies the numerosity, commonality, typicality, adequacy, predominance, and superiority

 requirements of those provisions.

        157.       Excluded from the Classes are:




                                                    35
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 36 of 60




                 i.   Defendants, including any entity or division in which Defendants have a
                      controlling interest, along with their legal representatives, employees, officers,
                      directors, assigns, heirs, successors, and wholly or partly owned subsidiaries or
                      affiliates;
                ii.   The Judge to whom this case is assigned, the Judge’s staff, and the Judge’s
                      immediate family;
               iii.   Any Class counsel or their immediate family members; and
               iv.    All governmental entities.

        158.      Plaintiffs reserve the right to amend the Class and Sub-Class definition if discovery

 and further investigation reveal that any Class should be expanded, divided into additional sub-

 classes, or modified in any other way.

                                   Numerosity and Ascertainability

        159.      This action meets the numerosity requirement of Fed. R. Civ. P. 23(a)(1) because

 the number of impacted individuals in the CDPHE Areas of Investigation and property owners,

 upon information and belief, have reached the thousands, making individual joinder of Class

 Members’ respective claims impracticable. While the exact number of Class Members is not yet

 known, a precise number can be ascertained from objective criteria such as U.S. Federal Census

 records, the State of Colorado, and the public records of the municipal entities, and through other

 appropriate discovery. The resolution of the claims of the Class Members in a single action will

 provide substantial benefits to all parties and ease the administrative burden on the Court. It is

 expected that the Class Members will number in the tens of thousands.

        160.      Finally, Class Members can be notified of the pendency of this action by Court-

 approved notice methods.




                                                   36
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 37 of 60




                                               Typicality

        161.    Pursuant to Fed. R. Civ. P. 23(a)(3), Plaintiffs’ claims are typical of the claims of

 class members, and arise from the same course of conduct by Defendants. Plaintiffs’ persons and

 real property, like all Class Members, have been damaged by Defendants’ misconduct in that they

 have incurred damages and losses related to the introduction of PFOA, PFOS, and other PFCs into

 the municipal water supplies operated in the CDPHE Areas of Investigation as well as private

 wells in the area, causing personal injury and property damages.

        162.    Furthermore, the factual bases of Defendants’ actions and misconduct are common

 to all Class Members and represent a common thread of misconduct resulting in common injury

 to all Class Members. The relief Plaintiffs seek is typical of the relief sought for absent Class

 Members.

                                       Adequacy of Representation

        163.    Plaintiffs will serve as fair and adequate class representatives because their interests,

 as well as the interests of their counsel, do not conflict with the interests of other members of the

 Class they seek to represent.

        164.    Further, Plaintiffs have retained counsel competent and well experienced in class

 action and environmental tort litigation.

        165.    Plaintiffs and their counsel are committed to vigorously prosecuting this action on

 behalf of the Class and have the financial resources to do so. Neither the Plaintiffs nor their counsel

 has interests adverse to the Class.




                                                   37
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 38 of 60




                                     Predominance of Common Issues

        166.          There are numerous questions of law and fact common to Plaintiffs and Class

 Members that predominate over any question affecting only individual Class Members, making it

 appropriate to bring this action under Rule 23(b)(3). The answers to these common questions will

 advance resolution of the litigation as to all Class Members. Common legal and factual issues

 include:

                 i.      Whether Defendants engaged in the conduct alleged herein;
                ii.      Whether Defendants knew or should have known that exposure to PFOA and
                         PFOS could increase health risks;
               iii.      Whether Defendants knew or should have known that manufacturing AFFF
                         containing PFOA and PFOS was unreasonably dangerous;
               iv.       Whether Defendants knew or should have known that PFOA and PFOS were
                         persistent, stable, and mobile chemicals that were likely to contaminate
                         groundwater water supplies;
                v.       Whether Defendants failed to sufficiently warn of the potential for harm that
                         resulted from the use of their products;
               vi.       Whether Defendants became aware of health and environmental harm caused
                         by PFOA and PFOS and failed to warn users, Plaintiffs, and the Class of same;
            vii.         The extent to which Defendants knew about the PFOA and PFOS
                         contamination in the groundwater in the CDPHE Areas of Investigation,
                         including the water supply systems and private wells of residents in the
                         Communities;
            viii.        Whether the Defendants owed a duty to Plaintiffs and the Classes to refrain
                         from the actions that caused the contamination of the drinking water with PFOA
                         and PFOS;
               ix.       Whether Defendants made unlawful and misleading representations or material
                         omissions with respect to the health impacts of PFOA and PFOS;
                x.       For the Medical Monitoring Class, whether Plaintiffs and Class Members were
                         exposed to water containing elevated levels of PFOA and PFOS while living in
                         Security, Widefield, and Fountain;




                                                     38
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 39 of 60




               xi.      For the Property Damage Class, whether the PFOA and PFOS contamination
                        caused and continues:
                            1. To cause a continuous invasion of the property rights of the Plaintiffs
                               and Class such that the property values within the CDPHE Areas of
                               Investigation have and/or continue to decline in value following the
                               disclosure of the PFOA and PFOS contamination;
                            2. To substantially interfere with Plaintiffs’ and the Class’ use and
                               enjoyment of their property;
             xii.       Whether Plaintiffs and Class Members are entitled to damages and other
                        monetary relief and other equitable relief, including but not limited to punitive
                        damages, and if so, in what amount;
            xiii.       Whether the members of the Classes and Sub-Classes have sustained damages
                        and the proper measure of damages;
            xiv.        Whether Defendants are strictly liable to Plaintiffs and the Class for their
                        actions; and
             xv.        Whether Defendants are liable to Plaintiffs and the Class for their actions.

                                                Superiority

        167.         The class action mechanism is superior to any other available means of fairly and

 efficiently adjudicating this case. Given that the CDPHE Areas of Investigation consist of a great

 number of individuals impacted by Defendants’ conduct, it is impracticable for Plaintiffs and the

 Class to litigate their respective claims individually due to the risk of producing inconsistent or

 contradictory judgments, generating increased delays and expense, and wasting judicial resources.

 No unusual difficulties are likely to be encountered in the management of this class action.

 Therefore, the class action mechanism minimizes prospective management challenges and

 provides the efficiency of a single adjudication under the comprehensive oversight of a single court.




                                                     39
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 40 of 60




                  AFFF CONTAINING PFOA AND PFOS IS FUNGIBLE AND
                        COMMINGLED IN THE GROUNDWATER

        168.      Once AFFF containing PFOA and PFOS has been released into the environment, it

 lacks characteristics that would otherwise enable the identification of the company that

 manufactured that particular batch of AFFF.

        169.      Decades of manufacturing, selling, and distributing AFFF has created complex and

 opaque arrangements whereby Defendants regularly contract with multiple entities, including the

 DOD, the USAF, specific installations, and/or third-party logistic intermediaries, to sell and

 deliver AFFF to bases throughout the country, including to PAFB.

        170.      A subsurface plume, even if it comes from a single location, such as a retention

 pond or fire training area, originates from mixed batches of AFFF coming from different

 manufacturers.

        171.      At PAFB, AFFF from different manufacturers was used at multiple training sites

 over the course of many years, rendering it impossible for investigators to identify with any

 certainty the exact AFFF product that produced the PFOA or PFOS at issue.

        172.      Even if investigators could track the source of a subsurface plume to a single

 location at PAFB, it would be impossible to identify how an individual Defendants’ AFFF

 contributed to the contamination because of how AFFF was used, stored, and disposed of at those

 locations.

        173.      The case at PAFB is typical of PFOA and PFOS contamination cases generally:

 even though several areas were located at PAFB where the AFFF was used and entered the




                                                 40
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 41 of 60




 groundwater, neither the federal or state investigators could determine which manufacturers’

 AFFF containing PFOA and PFOS had contributed to the resulting groundwater contamination

 plume.

          174.    PFOA and PFOS is present in all Defendants’ AFFF products.

          175.    Because precise identification of the manufacturer of the specific AFFF that was

 the source of PFOA and PFOS found in a Class Members’ blood and groundwater is impossible,

 and the market for AFFF is ascertainable, Plaintiffs must pursue all Defendants, jointly and

 severally, for those indivisible injuries which Defendants have collectively visited upon Plaintiffs

 and the Class.

 MARKET SHARE LIABILITY, ALTERNATIVE LIABILITY, CONCERT OF ACTION,
                       ENTERPRISE LIABILITY

          176.    Upon information and belief, Defendants in this action are manufacturers that

 control a substantial share of the market for AFFF containing PFOA and PFOS in the United States

 and are jointly responsible for the contamination of the groundwater in the Communities and for

 causing the damages and injuries complained of in this Complaint.

          177.    Each of these Defendants participated in a state-wide and national market for AFFF

 containing PFOA and/or PFOS during the relevant time.

          178.    Market share liability attaches to all Defendants and the liability of each should be

 assigned according to each Defendant’s percentage share of the market for AFFF containing PFOA

 and PFOS at issue in this Complaint. As alleged in paragraphs 168-175, PFOA and PFOS is




                                                   41
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 42 of 60




 fungible; it is impossible to identify the exact Defendant who manufactured the particular AFFF

 containing PFOA and/or PFOS that has contaminated the air, soil, or groundwater.

        179.    The relevant product and geographic market can be defined in this instance because

 the market for AFFF produced pursuant to military specifications consists of only one buyer,

 PAFB via the USAF, who used this product for only one purpose, to fight fires.

        180.    The market for AFFF produced in accordance with military specifications is

 ascertainable through standard discovery means.

        181.    It would be unfair to require Plaintiffs and the Class to bear the entire cost of their

 injuries simply because it is inherently impossible for the Plaintiffs to identify the exact Defendant

 that has manufactured the product that has contaminated the water supply and gives rise to the

 injuries complained of in this action.

        182.    Alternatively, concert of action liability attaches to all Defendants based on their

 participation in a common plan to commit the torts alleged herein and each of which acted

 tortiously in pursuance of the common plan to knowingly manufacture and sell inherently

 dangerous AFFF containing PFOA and PFOS.

        183.    Alternatively, as a result of Defendants’ participation in the military grade fire-

 fighting foam industry through the production, sale, and distribution of AFFF containing PFOA

 and PFOS pursuant to military specifications, enterprise liability attaches to all of the named

 Defendants for casting defective products into the stream of commerce.




                                                  42
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 43 of 60




                                          CONSPIRACY

    [The Court dismissed Plaintiffs’ Fifth Cause of Action: Civil Conspiracy without prejudice
               pursuant to its Order dated September 25, 2018. See ECF No. 326].


        CAUSES OF ACTION FOR CLASS ACTION AND INDIVIDUAL CLAIMS

                AS AND FOR A FIRST CAUSE OF ACTION: NEGLIGENCE

        184.    Plaintiffs hereby repeat, reallege, and reiterate each and every allegation in the

 preceding paragraphs as if fully restated herein.

        185.    This cause of action is brought pursuant to Colorado law.

        186.    Defendants knew or should have known that exposure to PFOA and PFOS was

 hazardous to human health.

        187.    Given that Defendants were aware of these chemicals’ potential for

 bioaccumulation in humans as well as the links to numerous serious medical conditions, including

 cancer, Defendants knew or should have known that the manner in which they were manufacturing,

 marketing, and selling AFFF containing PFOA and PFOS would be hazardous to human health.

        188.    Defendants knew or should have known that PFOA and PFOS are highly soluble

 in water, highly mobile, extremely persistent in the environment, and therefore high likely to

 contaminate water supplies if released into the environment.

        189.    Defendants knew or should have known that the manner in which they were

 manufacturing, marketing, and selling AFFF containing PFOA and PFOS would result in the

 contamination of the municipal and private well drinking water supplies of the Communities given

 their proximity to PAFB.




                                                 43
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 44 of 60




        190.       Defendants marketed and sold their products with knowledge that AFFF containing

 PFOA and PFOS would be used in training exercises and in emergency fire-fighting situations at

 military bases and airports, including PAFB, in such a manner that these dangerous chemicals

 would be released into the environment.

        191.       Defendants marketed and sold their products with knowledge that AFFF containing

 toxic PFCs would be stored in fire suppressant systems and tanks on USAF Bases and at airports,

 including PAFB, and that such systems and storage were used and maintained in such a manner

 that dangerous chemicals would be released into the environment.

        192.       Knowing of the dangerous and hazardous properties of AFFF, and the manner in

 which AFFF would be used, stored, and maintained at PAFB, it was foreseeable that AFFF would

 contaminate the surrounding environment, groundwater, and drinking water supplies of Fountain,

 Security, and Widefield, as a result of the Communities’ proximity to PAFB.

        193.       Defendants therefore knew or should have known that safety precautions would be

 required to prevent the release of PFOA and PFOS into the surrounding groundwater and drinking

 water supplies.

        194.       Given the foreseeability of AFFF’s release into the surrounding Communities’

 drinking water, Defendants should have acted reasonably by not placing inherently dangerous

 AFFF into the marketplace.

        195.       Though AFFF is effective at extinguishing otherwise difficult to fight fires, the

 potential for widespread and persistent contamination of municipal and private well water supplies




                                                  44
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 45 of 60




 with chemicals linked to the development of numerous serious medical conditions far outweighs

 any social utility gained from AFFF’s fire-fighting ability.

        196.    The magnitude of the burden on the Defendants to guard against this foreseeable

 harm to Plaintiffs and the Class was minimal, as the practical consequences of placing this burden

 on the Defendants amounted to providing adequate instructions, proper labeling, and sufficient

 warnings about their AFFF products.

        197.    As manufacturers, Defendants were in the best position to provide adequate

 instructions, proper labeling, and sufficient warnings about their AFFF products.

        198.    Considering the factors related to risk, foreseeability, social utility, the burden of

 guarding against the harm, and the practical consequences of placing that burden on the Defendants,

 the Defendants therefore owed multiple cognizable duties to Plaintiffs and the Class.

        199.    Defendants had a duty to warn of the hazards associated with AFFF containing

 PFOA and PFOS entering and poisoning the environment and groundwater.

        200.    As manufacturers, marketers, and sellers of AFFF, Defendants owed Plaintiffs and

 the Class a duty to exercise reasonable care and ensure that AFFF was manufactured, marketed,

 and sold in such a way that the end users of AFFF were aware of the potential harm PFOA and

 PFOS could cause to human health and the environment.

        201.    Upon learning of the release of the contaminants, Defendants owed Plaintiffs and

 the Class a duty to warn and notify Plaintiffs and the Class of the release of the contaminants

 before they injured Plaintiffs, the Class, and their property and/or to act reasonably to minimize

 the damage to Plaintiffs and their property.




                                                 45
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 46 of 60




        202.       As such, the Defendants, acting negligently, recklessly, willfully, wantonly, and/or

 intentionally, breached their legal duties to Plaintiffs and the Class, causing the contamination of

 the municipal and private well drinking water supplies in and around the residences of Plaintiffs

 and the Class.

        203.       Defendants breached their duty to warn and notify end users of AFFF about the

 danger that PFOA and PFOS could enter into the environment and groundwater.

        204.       Defendants breached their duty to warn by failing to notify Plaintiffs and the Class

 in a timely manner that PFOA and PFOS had contaminated the municipal and private well drinking

 water supplies.

        205.       Defendants breached their duty not to contaminate the Plaintiffs’ and Class

 Members’ drinking water supplies by allowing PFOA and PFOS to be released into the municipal

 and private well drinking water supplies of Fountain, Security, and Widefield.

        206.       Defendants breached their duties to act reasonably by failing to take reasonable,

 adequate, and sufficient steps or actions to eliminate, correct, or remedy any contamination after

 it occurred.

        207.       Defendants’ breaches of their duties were direct and proximate causes of the

 drinking water in both the municipal and private well supplies to become contaminated with unsafe

 and dangerous levels of PFOA and PFOS.

        208.       Defendants’ breaches of their duties were direct and proximate causes of the

 injuries, damages, and harm the Plaintiffs and the Classes have suffered to their health and property.




                                                    46
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 47 of 60




        209.    Defendants’ breach of their duties to act reasonably and to timely notify and warn

 the Communities of the presence of PFOA and PFOS in the groundwater directly and proximately

 prevented Plaintiffs and the Class from undertaking effective and immediate remedial measures.

        210.    Plaintiffs and the Class have expended and/or will be required to expend significant

 financial resources to test and monitor for the presence of latent diseases for many years because

 of Defendants’ conduct.

        211.    Plaintiffs and the Class have expended and/or will be required to expend significant

 financial resources to remediate the effects of Defendants’ conduct on their homes and property

 for many years.

        212.    Plaintiffs and the Class suffered foreseeable injuries and damages as a proximate

 result of Defendants’ breach of their duties as set forth above. At the time Defendants breached

 their duties to Plaintiffs and the Class, Defendants’ acts and/or failures to act posed recognizable

 and foreseeable possibilities of danger to Plaintiffs and the Class so apparent as to entitle them to

 be protected against such actions or inactions.

        213.    Accordingly, Plaintiffs and the Classes seek damages from Defendants, in an

 amount to be determined at trial, directly resulting from injuries to their persons and property, in

 a sufficient amount to compensate them for the injuries and losses sustained and to restore

 Plaintiffs and the Class to their original position, including but not limited to the difference

 between the current value of their properties and such value if the harm had not been done, the

 cost of repair or restoration, the value of the use of the continuous trespass, injuries to persons,

 including the need for medical monitoring as an element of damages, and actual, consequential,




                                                   47
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 48 of 60




 and nominal damages, flowing from the negligence that are the natural and proximate result of

 Defendants conduct in an amount to be proved at trial.

           AS AND FOR A SECOND CAUSE OF ACTION: MEDICAL MONITORING

        214.    Plaintiffs hereby repeat, reallege, and reiterate each and every allegation in the

 preceding paragraphs as if fully restated herein.

        215.    This cause of action is brought pursuant to Colorado law.

        216.    In Colorado, a claim for medical monitoring requires a Plaintiff to establish that:

 (1) Plaintiff has suffered a significant exposure to a hazardous substance through the tortious

 actions of defendant; (2) as a proximate result of this exposure, Plaintiff suffers from an increased

 risk of contracting a serious latent disease; (3) that increased risk makes periodic diagnostic

 medical examinations reasonably necessary; and (4) monitoring and testing procedures exist which

 make the early detection and treatment of the disease possible and beneficial. 10

        217.    Defendants knew or should have known that the manner in which they were

 manufacturing, marketing, and selling AFFF containing PFOA and PFOS would result in the

 contamination of the municipal and private well drinking water supplies of Fountain, Security, and

 Widefield, due to these communities’ proximity to PAFB.




 10
    See Cook v. Rockwell International Corp., 755 F. Supp. 1468, 1477 (D. Colo. 1991); see also
 Bell v. 3m Co., 2018 U.S. Dist. LEXIS 163609, *44 (D. Colo. Sept. 25, 2018) (Jackson, J.)
 (“reaffirm[ing] Judge Babcock’s prediction that in an appropriate case, the Colorado Supreme
 Court would probably recognize a claim for medical monitoring absent present physical
 injury.”).




                                                  48
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 49 of 60




        218.    Defendants knew or should have known that exposing humans to PFC-

 contaminated water would be hazardous to human health and the environment.

        219.    Years of consuming PFC-contaminated water has exposed the Plaintiffs and the

 Classes to PFOA, PFOS, and potentially other toxic substances as a result of the use, storage, and

 discharge of AFFF at PAFB.

        220.    As alleged in this Complaint, given the persistence and bioaccumulative nature of

 PFOA and PFOS, PFOA and PFOS exposure leads to the bioaccumulation of PFOA and PFOS in

 the blood of humans exposed to water contaminated with PFOA and PFOS.

        221.    As alleged in paragraph 136 herein, consumption of elevated levels of PFOA/PFOS

 from contaminated water will lead to elevated serum PFOA/PFOS levels with evidence that for

 every 10 parts per trillion (ppt) consumed from contaminated water, serum levels increase by 25%,

 thereby causing a doubling of serum levels at 40 ppt. Once biological uptake occurs, the clinical

 effect can be proximate to the exposure or following a latency or both.

        222.    As alleged in paragraphs 132 and 138 herein, sustained exposure to PFOA/PFOS

  substantially increases the risk to the Plaintiffs and the Class Members of contracting numerous

  serious latent diseases. These latent diseases include but are not limited to: kidney cancer;

  testicular cancer; ulcerative colitis; thyroid disease; pregnancy induced hypertension (including

  preeclampsia); and hypercholesterolemia.

        223.    Periodic medical examinations by qualified licensed medical professionals are both

  reasonable and necessary to detect the latent diseases in the Plaintiffs and the Class Members due




                                                 49
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 50 of 60




  to their years of exposure to the PFOA/PFOS contaminated water and substantial increased risk

  of contracting the serious latent diseases alleged herein.

        224.    As alleged in paragraphs 140-142 herein, medical monitoring and testing protocols

  and procedures exist that make the early detection of the diseases correlated to the exposure to

  PFOA and PFOS possible and beneficial. By using the medical questionnaires completed by the

  patients, periodic and comprehensive medical examinations, laboratory testing and results, and

  other specialized evaluations, qualified licensed medical professionals may predict, detect, and

  treat diseases early, thus benefiting the Plaintiffs and Class Members and reducing the likelihood

  of their premature morbidity, disability, or mortality.

        225.    For the early detection of latent diseases in the Plaintiffs and Class Members,

  qualified licensed medical professionals may utilize the specific evaluations and/or laboratory

  testing of biomarker and organ system function as set forth in paragraph 141 herein.

        226.    As a proximate result of Defendants’ conduct, Plaintiffs and Class Members have

  suffered an injury—the quantifiable costs of periodic diagnostic medical examinations and testing

  for the early detection of serious latent diseases. Plaintiffs and Class Members request that the

  Court require Defendants to fund a Court-supervised medical monitoring plan that provides for

  periodic medical examinations and testing of Plaintiffs and the Class for the latent diseases caused

  by exposure to PFOA and PFOS, as well as payment of their attorneys’ fees and expenses.

  Plaintiffs and the Class also request that the Court appoint a plan administrator and reserve

  jurisdiction to enforce the terms of the plan.




                                                   50
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 51 of 60




    AS AND FOR A THIRD CAUSE OF ACTION: STRICT PRODUCTS LIABILITY –
                           FAILURE TO WARN

        227.    Plaintiffs hereby repeat, reallege, and reiterate each and every allegation in the

 preceding paragraphs as if fully restated herein.

        228.    This cause of action is brought pursuant to Colorado law.

        229.    As commercial manufacturers, sellers, and distributors of AFFF, Defendants knew

 or should have known that exposure to PFOA and PFOS was hazardous to human health and the

 environment.

        230.     Defendants knew or should have known that the manner in which they were

 manufacturing, marketing, and selling AFFF containing PFOA and PFOS was hazardous to human

 health and the environment.

        231.    Defendants knew or should have known that the manner in which they were

 manufacturing, marketing, and selling AFFF containing PFOA and PFOS would result in the

 contamination of the Communities’ municipal and private well water supplies as a result of the

 Communities’ proximity to PAFB.

        232.    AFFF’s persistence, mobility, bioaccumulative potential, and PFOA’s and PFOS’

 links to numerous serious medical conditions, are not open and obvious conditions.

        233.    Though Defendants knew or should have known about the seriousness of the

 consequences of failing to warn about the inherent dangers associated with AFFF containing

 PFOA and PFOS, Defendants failed to warn PAFB of the dangers inherent in the use of the product.




                                                 51
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 52 of 60




          234.   Though Defendants knew or should have known about the reasonably foreseeable

 hazards to human health and welfare associated with the use of AFFF containing PFOA and PFOS

 in the vicinity of Plaintiffs’ drinking water supplies, including contamination of public drinking

 water and private wells with PFOA and PFOS, Defendants failed to provide adequate warnings of,

 or take any precautionary measures to mitigate, those hazards.

          235.   Defendants failed to provide sufficient warning that the use and storage of

 Defendants’ product would cause the product to be released into the environment and cause the

 PFOA and PFOS contamination of the environment, groundwater, and drinking water.

          236.   Adequate instructions and warnings on the AFFF products could have reduced or

 avoided these foreseeable risks of harm to Plaintiffs, the Class, and their properties.

          237.   Had Defendants provided adequate warnings, Plaintiffs and the Class could have

 taken measures to avoid or lessen their exposure.

          238.   Had Defendants provided adequate warnings, PAFB could have taken measures to

 reduce or prevent the release of PFOA and PFOS into the environment, groundwater, and drinking

 water.

          239.   Defendants’ failure to provide adequate and sufficient warnings for the AFFF that

 they manufactured, marketed, and sold renders the AFFF a defective product.

          240.   Defendants’ failure to warn was a direct and proximate cause of the environmental

 and health impacts from PFOA and PFOS that came from the use, storage and disposal of AFFF

 at PAFB.




                                                  52
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 53 of 60




         241.    Defendants’ failure to warn was the direct and proximate result of the

 contamination, leading to the diminution in the value and marketability of the properties of the

 Plaintiffs and Property Damage Class Members. Plaintiffs and the Class have suffered the need

 for and the cost of remediation of their properties and mitigation systems for those properties, and

 the cost of alterative water.

         242.    As a result of the contamination, Plaintiffs and the Class have lost use and

 enjoyment of their properties and have suffered annoyance, discomfort, and inconvenience as a

 consequence of the contamination of their properties by Defendants.

         243.    As a result of Defendants’ conduct and the resulting contamination, Plaintiffs and

 the Classes have been injured in that their exposure to PFOA, PFOS, and potentially other toxic

 substances has produced an increased level of PFOA and PFOS in their blood stream, leading to

 the bioaccumulation of PFOA and PFOS in their bodies and significantly increasing their risk of

 developing numerous serious medical conditions.

         244.    As a result of Defendants manufacture, sale, or distribution of a defective product,

 Defendants are strictly liable in damages to Plaintiffs and Class Members.

         245.    Defendants’ acts were willful, wanton, reckless and/or conducted with a reckless

 indifference to the rights of Plaintiffs and Class Members.

   AS AND FOR A FOURTH CAUSE OF ACTION: STRICT PRODUCTS LIABILITY –
                          DEFECTIVE DESIGN

         246.    Plaintiffs hereby repeat, reallege, and reiterate each and every allegation in the

 preceding paragraphs as if fully restated herein.




                                                  53
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 54 of 60




        247.    This cause of action is brought pursuant to Colorado law.

        248.    By virtue of manufacturing, marketing, and selling AFFF containing PFOA and

 PFOS, Defendants had a strict duty not to place an unreasonably dangerous product into the stream

 of commerce that would injure innocent bystanders in the Communities.

        249.    Defendants knew or should have known that exposure to PFOA and PFOS was

 hazardous to the environment and to human health when it, or products containing it, were used in

 their foreseeable and intended manner.

        250.    The chemical makeup of AFFF, PFOA, and PFOS underlying the product’s

 hazardous characteristics involve the interpretation of technical, scientific information derived

 from research and testing.

        251.    Knowing of the dangerous and hazardous properties of AFFF due to research and

 testing, Defendants could have manufactured, marketed, and sold alternative designs or

 formulations of AFFF that did not contain PFOA or PFOS.

        252.    These alternative designs and/or formulations were already available, practical, and

 technologically feasible.

        253.    The use of these alternative designs would have reduced or prevented the

 reasonably foreseeable harm to persons and property resulting from Defendants’ manufacture,

 marketing, and sale of AFFF containing PFOA or PFOS.

        254.    As manufacturers of AFFF, Defendants not only had the ability to alter the product

 in such a way that maintained the fire-fighting abilities of the product while eliminating its

 inherently unsafe character, but also were in the best position to do so.




                                                  54
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 55 of 60




        255.    AFFF’s persistence, mobility, bioaccumulative potential, and PFOA’s and PFOS’

 links to numerous serious medical conditions, are not open and obvious conditions or part of

 general public knowledge of AFFF.

        256.    Therefore, even though AFFF is useful for fighting hard to fight fires, the inherent

 risks associated with its use far outweigh any fire-fighting benefits, thereby rendering AFFF

 unreasonably dangerous.

        257.    The manufacture, sale, and distribution of unreasonably dangerous AFFF renders

 the Defendants’ product defective.

        258.    Defendants’ defective design and formulation of AFFF is the direct and proximate

 cause of the environmental and health impacts from PFOA and PFOS.

        259.    As a result of Defendants’ defective design and formulation of AFFF, the resulting

 contamination, the value and marketability of the Plaintiffs’ and Property Damage Class’ property

 has been and will continue to be diminished. Plaintiffs and the Class Members have suffered the

 need for and the cost of remediation of their properties and/or mitigation systems for those

 properties, and the cost of alterative water.

        260.    As a direct result of the contamination, Plaintiffs and the Class Members have lost

 the use and enjoyment of their properties and have suffered annoyance, discomfort, and

 inconvenience as a consequence of the contamination of their properties by Defendants.

        261.    As a direct result of Defendants’ defective design and formulation of AFFF, the

 Plaintiffs and the Classes have been injured in that their exposure to PFOA, PFOS, and potentially

 other toxic substances has caused them to develop numerous serious medical conditions associated




                                                 55
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 56 of 60




 with this exposure as more fully described herein and has significantly increased their risk of

 developing those conditions.

        262.    As a direct result of Defendants' design and formulation of a defective product,

 Defendants are strictly liable in damages to the Plaintiffs and Class Members.

        263.    Defendants’ acts were willful, wanton, reckless and/or conducted with a reckless

 indifference to the rights of Plaintiffs and Class Members.

            AS AND FOR A FIFTH CAUSE OF ACTION: CIVIL CONSPIRACY

    [The Court dismissed Plaintiffs’ Fifth Cause of Action: Civil Conspiracy without prejudice
               pursuant to its Order dated September 25, 2018. See ECF No. 326].

                              CLAIM FOR PUNITIVE DAMAGES

        264.    Plaintiffs and the Class hereby repeat, reallege, and reiterate each and every

 allegation in the preceding paragraphs as if fully restated herein.

        265.    Plaintiffs and the Class assert a claim for punitive damages under C.R.S. § 13-21-

 102.

        266.    Upon information and belief, Defendants engaged in willful, wanton, malicious,

 and or/reckless conduct that was done without regard to the consequences or the safety of the

 Plaintiffs and the Class and caused the foregoing property damage, and injuries upon the persons

 and properties of Plaintiffs and the Class, disregarding their protected rights.

        267.    Defendants’ willful, wanton, malicious, and/or reckless conduct includes but is not

 limited to Defendants’ failure to take all reasonable measures to ensure Plaintiffs and the Class in




                                                  56
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 57 of 60




 the Communities did not ingest PFOA and PFOS, which Defendants knew were linked to

 numerous serious medical conditions.

        268.    Defendants have caused significant harm to Plaintiffs and the Class, including harm

 to the properties and water supplies of Plaintiffs and the Class and have demonstrated a conscious

 and outrageous disregard for their safety with implied malice, warranting the imposition of

 punitive damages.

                                     PRAYER FOR RELIEF

        WHEREFORE, the Plaintiffs and the Class demand judgment against Defendants, and each

 of them, jointly and severally, and request the following relief from the Court:

        A.      an award certifying the Sub-Classes;

        B.      a declaration that Defendants acted with negligence, gross negligence, and/or

 willful, wanton, and careless disregard for the health, safety, and property of Plaintiffs and Class

 Members;

        C.      an order requiring that Defendants implement a testing and monitoring protocol to

 test each property and its drinking water for the properties belonging to the members of the

 Property Damage Class and, where appropriate, to implement appropriate remedial measures;

        D.      an order establishing a medical monitoring protocol for Plaintiffs and the Class;

        E.      an award to Plaintiffs and the Class of general, compensatory, exemplary,

 consequential, nominal, and punitive damages;

        F.      an order for an award of attorneys’ fees and costs, as provided by law;

        G.      an award of pre-judgment and post-judgment interest as provided by law; and




                                                 57
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 58 of 60




        H.     an order for all such other relief the Court deems just and proper.

                                          JURY DEMAND

        Plaintiffs demand a trial by jury of any and all issues in this matter so triable pursuant to

 Federal Rule of Civil Procedure 38(b).

        Dated: October 5, 2018                        Respectfully Submitted,


                                                      BURG SIMPSON
                                                      ELDREDGE HERSH & JARDINE, P.C.


                                                      /s/ David P. Hersh
                                                      David P. Hersh
                                                      Seth A. Katz
                                                      Meghan C. Quinlivan
                                                      D. Dean Batchelder
                                                      Lisa R. Marks
                                                      Kirsten N. Kube
                                                      Lewis A. Osterman
                                                      40 Inverness Drive East
                                                      Englewood, CO 80112
                                                      Telephone: (303) 792-5595
                                                      Facsimile: (303) 708-0527
                                                      E-mail: dhersh@burgsimpson.com
                                                      E-mail: skatz@burgsimpson.com
                                                      E-mail: mquinlivan@burgsimpson.com
                                                      E-mail: dbatchelder@burgsimpson.com
                                                      E-mail: lmarks@burgsimpson.com
                                                      E-mail: kkube@burgsimpson.com
                                                      E-mail: losterman@burgsimpson.com

                                                      Lead Counsel for Plaintiffs and the Putative
                                                      Classes




                                                 58
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 59 of 60




                                           NAPOLI SHKOLNIK, PLLC
                                           Paul J. Napoli
                                           Hunter Shkolnik
                                           Louise Caro
                                           Tate J. Kunkle
                                           Patrick J. Lanciotti
                                           360 Lexington Avenue, Eleventh Floor
                                           New York, NY 10017
                                           Telephone: (212) 397-1000
                                           E-mail: pnapoli@napolilaw.com
                                           E-mail: hunter@napolilaw.com
                                           E-mail: lcaro@napolilaw.com
                                           E-mail: tkunkle@napolilaw.com
                                           E-mail: planciotti@napolilaw.com

                                           Liaison Counsel for Plaintiffs and the
                                           Putative Classes

                                           MCDIVITT LAW FIRM
                                           Michael McDivitt
                                           David E. McDivitt
                                           19 East Cimarron Street
                                           Colorado Springs, CO 80903
                                           Telephone: (719) 471-3700
                                           E-mail: mmcdivitt@mcdivittlaw.com
                                           E-mail: dmcdivitt@mcdivittlaw.com

                                           Attorneys for Plaintiffs and the Putative
                                           Classes




                                      59
Case 1:16-cv-02351-RBJ Document 333 Filed 10/05/18 USDC Colorado Page 60 of 60




                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 5, 2018, a true and correct copy of the foregoing was filed

 using the Court CM/ECF system and thereby serving all counsel of record.


                                                     /s/ Kirsten N. Kube
                                                     Kirsten N. Kube




                                                60
